Citation Nr: 1701646	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  15-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (claimed as right lung cancer.)  

3.  Entitlement to service connection for occhiali poorly differentiated clear cell type sarcomatoid (claimed as soft tissue sarcoma.)

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney



ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran's attorney requested a Board hearing by live videoconference or at a local VA office, whichever was "first available."  This request was repeated in a June 2015 VA Form 9.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on the issues on appeal, and because the RO currently schedules Board videoconference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  In the (unlikely) event that a Travel Board hearing is more readily available, that would be an acceptable substitute - the important thing is for him to be scheduled for a hearing with a Veterans Law Judge involving his appearance at the RO.  Notify him and his attorney of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704 (b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



